DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a), which states "The drawings must show every feature of the invention specified in the claims".  
Therefore, the “track” (claims 1, 10 and 19) must be shown in the figures with a reference character described in the written description or the feature canceled from the claims.  Since the above noted features appear to be critical to invention novelty, a detailed illustration is essential for a proper understanding of the invention.  Accordingly, a mere graphical symbol or labeled representation is not acceptable.1 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim 1 limitation “a length of projection of the take-up release section on an extension line in a direction of a length of the straight rail section is less than a length of the track” is unclear.  Firstly, the term “the track” lacks proper antecedent basis such that it is unclear which, if any, of the previously recited elements “the track” is to refer.2  Secondly, if “the track” is to refer to an 3  The disclosure does not set forth a reference character for “the track” designating any particular element shown in the figures such that the intended meaning of the claim cannot be ascertained.  
The claim 10 limitation “a length of projection of the take-up release section on an extension line in a direction of a length of the straight rail section is less than a length of a track” is unclear.  Firstly, the disclosure does not show any “track” distinct from the other elements recited in the claim.4   Secondly, if “a track” is to refer to an element previously recited under a different label then this amounts to an unclear double inclusion of elements.  
The claim 19 limitation “a length of projection of the take-up release section on an extension line in a direction of a length of the straight rail section is less than a length of a track thereof” is unclear.  Firstly, the disclosure does not show “a track” identified by a reference character shown in any of the figures and it is unclear which of the previous elements “thereof” is to refer.  Secondly, if “the track” is to refer to an element previously recited under a different label then this amounts to an unclear double inclusion.  
Further regarding the above claims 1, 10 and 19 the examiner notes that the claims recite “a track slot that receives the rack therein” further confusing as to whether the recitation of “track” is to refer to the same element as the “rack”, “track slot”, an element having the “track slot” therein, 

Prior Art Not Applied
If a claim rejected under 35 USC 112 is merely unclear as to which embodiment, of multiple otherwise clear embodiments, the inventor seeks protection for then MPEP §2143.03(I) and MPEP §2173.06 would permit, at the examiner's discretion, application of prior art in rejection under 35 USC 102 and/or 103.  However, when the nature of the clarity issue, and/or the multiplicity of clarity issues, does not readily allow for at least one fully clear interpretation of all the limitations of the claim then the above noted MPEP sections expressly forbid applying prior art under 35 USC 102 or 35 USC 103 since such would require an improper speculative assumption as to the full meaning and/or scope of the claim.5  

Response to Arguments
Applicant's argues that the claims have been amended to be clear.  This is not persuasive.  The claims remain unclear as is detailed in the reworded rejections above.  Applicant’s assertion that the length of the “track” is shown by reference character “L” in figure 5B further confuses matters since “L” is shown as being the length of element 501a, which is described in the written description as being the “take-up release section” (rather than a “track” as claimed) noting that the claims recite the “track” and “take-up release section” distinctly/separately.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.83 which states: "(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.  (b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.  (c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof."
        2 See MPEP 2173.05(e) which states "A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to which reference is made… even though indefiniteness in claim language is of semantic origin, it is not rendered unobjectionable simply because it could have been corrected. In re Hammack, 427 F.2d 1384, 1388 n.5, 166 USPQ 209, 213 n.5 (CCPA 1970).
        
        3 See MPEP 2173.05(o) which states "where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.  Ix parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989)".
        
        4 See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."
        
        5 See Ex parte Miyazaki, 89 USPQ2d 1207 (Board of Patent Appeals and Interferences 2008) (precedential) wherein the Board found that when the claims are indefinite "prior art rejections must fall, pro forma, because they necessarily are based on speculative assumption as to the meaning of the claims.  In re Steele, 305F.2d859, 862-63(CCPA 1962)".  See also MPEP §2143.03(I) and MPEP §2173.06 which forbids application of prior art to a claim that requires a speculation or assumption on meaning or scope, citing In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).